Citation Nr: 1419878	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation for lumbosacral strain with residual degenerative disc disease in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date.  

2.  Entitlement to an increased evaluation for residuals of a fracture of the right thumb, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation for left lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date. 

4.  Entitlement to an initial evaluation for right lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from December 31, 2008, to September 28, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an evaluation in excess of 20 percent for the Veteran's low back disability, and denied an evaluation in excess of 10 percent for the Veteran's right thumb disability.  

This case is also on appeal from a May 2011 rating decision that granted service connection for left lower radiculopathy and right lower radiculopathy, each evaluated as 20 percent disabling from December 31, 2008, and 40 percent disabling from September 28, 2010.  This rating decision also assigned a 40 percent evaluation to the Veteran's low back disability, effective from September 28, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

During a March 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that during the appeal period he had received treatment from two private physicians, Tony Graham and William Davis.  He stated that he had last seen a private physician about one year earlier.  However, the only medical record from either physician contained in the record before the Board is a February 2011 letter from Toney (sic) Graham III, M.D., stating that the Veteran was currently under his care.  The Veteran's diagnosis included osteoarthritis and back pain.  

Also during the hearing, the Veteran testified that he had undergone a VA x-ray of the right thumb in late 2011 or early 2012, and a VA x-ray or MRI of the back in 2012.  However, the record before the Board does not include results of either of these imaging exams.  In fact, the most recent VA treatment record before the Board is dated April 8, 2011.  

The Board finds that the foregoing private and VA treatment records would be relevant to each of the Veteran's claims on appeal.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  Id.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The most recent VA examination for the claimed disabilities was conducted in September 2010, three and one-half years ago.  During the hearing, the Veteran testified that his back continued to get worse.  In this regard, the September 2010 range of motion findings were decreased when compared to range of motion findings from a January 2010 VA examination.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The record raises the issue of entitlement to a TDIU for the period from December 31, 2008, to September 28, 2010.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim has not been developed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  Obtain and associate with the record any VA medical records that have not been associated with the record, to include all VA treatment records dated after April 8, 2011.

3.  After obtaining any necessary authorization and information from the Veteran, obtain all available treatment records pertaining to the Veteran from Dr. Graham and Dr. Williams.  

4.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected lumbosacral strain with residual degenerative disc disease, residuals of a fracture of the right thumb, left lower radiculopathy and right lower radiculopathy.  The claims file must be made available to the examiner.  All pertinent findings should be reported in detail.  A complete rationale for all opinions expressed must be provided. 

5.  Then, readjudicate the Veteran's claims for an evaluation for lumbosacral strain with residual degenerative disc disease in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date; an increased evaluation for residuals of a fracture of the right thumb, currently evaluated as 10 percent disabling; an initial evaluation for left lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date; and an initial evaluation for right lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date.  

If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

6.  Then, adjudicate the issue of entitlement to a TDIU for the period from December 31, 2008, to September 28, 2010.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



